ICJ_128_Avena_MEX_USA_2003-02-05_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AVENA ET AUTRES
RESSORTISSANTS MEXICAINS

(MEXIQUE c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 5 FEVRIER 2003

2003

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING AVENA AND OTHER
MEXICAN NATIONALS

(MEXICO v. UNITED STATES OF AMERICA)

ORDER OF 5 FEBRUARY 2003
Mode officiel de citation:

Avena et autres ressortissants mexicains
(Mexique c. Etats-Unis d'Amérique), ordonnance
du 5 février 2003, C.I.J. Recueil 2003, p. 96

Official citation:

Avena and Other Mexican Nationals
(Mexico v. United States of America), Order
of 5 February 2003, I C.J. Reports 2003, p. 96

 

N° de vente:

Sales number

ISSN 0074-4441
ISBN 92-1-070971-3

 

864

 

 
5 FEVRIER 2003

ORDONNANCE

AVENA ET AUTRES RESSORTISSANTS MEXICAINS
(MEXIQUE c. ETATS-UNIS D’AMERIQUE)

AVENA AND OTHER MEXICAN NATIONALS
(MEXICO v. UNITED STATES OF AMERICA)

5 FEBRUARY 2003

ORDER
96

INTERNATIONAL COURT OF JUSTICE

YEAR 2003 2003
5 February
General List
5 February 2003 No. 128

CASE CONCERNING AVENA AND OTHER
MEXICAN NATIONALS

(MEXICO v. UNITED STATES OF AMERICA)

ORDER

Present: President GUILLAUME; Vice-President Sui; Judges ODa,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESH-
CHETIN, HIGGINS, PARRA-ARANGUREN, K90IJMANS, REZEK, AL-
KHASAWNEH, BUERGENTHAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court, and to
Articles 44 and 45, paragraph 1, of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
9 January 2003, whereby the United Mexican States instituted proceed-
ings against the United States of America for “violations of the Vienna
Convention on Consular Relations” of 24 April 1963 allegedly com-
mitted by the United States of America,

Having regard to the request for the indication of provisional measures
submitted by the United Mexican States on 9 January 2003,

Having regard to the Order of 5 February 2003 whereby the Court
indicated certain provisional measures;

Whereas in that Order the Court stated that “it is clearly in the interest

4
AVENA AND OTHERS (ORDER 5 II 03) 97

of both Parties that their respective rights and obligations be determined
definitively as early as possible” and that “it is therefore appropriate that
the Court, with the co-operation of the Parties, erisure that a final judg-
ment be reached with all possible expedition” ;

Whereas, in order to ascertain the views of the Parties, the President of
the Court met their representatives on 5 February 2003;

Taking account of the views of the Parties,

Fixes the following time-limits for the filing of the written pleadings:

6 June 2003 for the Memorial of the United Mexican States;
6 October 2003 for the Counter-Memorial of the United States of
America; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fifth day of February, two thousand
and three, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the United
Mexican States and the Government of the United States of America,
respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
